Election/Restrictions
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
1	Group I, claim(s) 1, 2, 13, 21, 22, 31, 39, 48, 63, 71, 92, 93, 117, 119, 120, 134-137 drawn to a method of treating an adverse effect of a pathogen on a first facility participant in a facility comprising: administering to one or both the first facility-participant and a second facility participant an amount of a glycan preparation effective to reduce, prevent, or reduce the risk of, the adverse effect of the pathogen on the first facility participant, thereby reducing, preventing, or reducing the risk of an adverse effect of a pathogen on the first facility participant, wherein the glycan preparation comprises glycan polymers comprising: i) glucose, galactose, and mannose glycan units, ii) glucose and galactose glycan units, or iii) galactose and arabinose glycan units.
II, claim(s) 38 drawn to a kit comprising a unit dosage form of a glycan preparation for treating an adverse effect of a pathogen on a first facility participant in a facility, the kit comprising a glycan preparation comprising one, two, three, four, five, six, seven, eight, or nine of the selected properties of i), ii), iii), iv), v), vi), vii), viii), and ix): i) glycan polymers that comprise: glucose, galactose, and mannose glycan units; glucose and galactose glycan units; or galactose and arabinose glycan units; ii) the average degree of branching (DB) of the glycan polymers in the glycan preparation is between 0.05 and 0.5; iii) at least 50% of the glycan polymers in the glycan preparation have a degree of polymerization (DP) at least 3 and less than 30 glycan units; iv) the average DP (mean DP) of the glycan preparation is between about 5 and 15; v) the ratio of alpha- to beta-glycosidic bonds present in the glycan polymers of the glycan preparation is between about 0.8:1 to about 5:1; vi) the glycan preparation comprises between 15 mol % and 75 mol % 1,6 glycosidic bonds; vii) the glycan preparation comprises between 1 mol % and 30 mol % of at least one, two, or three of 1,2; 1,3; and 1,4 glycosidic bonds; viii) the glycan preparation has a final solubility limit in water of at least about 70 Brix at 23 °C; and/or ix) the glycan preparation has a dietary fiber content of at least 70%.
2.	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the technical feature linking the groups appears to be that they all relate to a compound or composition and a method of using said compound or composition.

4.	However, Von Maltzahn et al. (WO 2016/122889 Al) disclose Applicant’s glycan composition can comprise glucose, galactose, arabinose, mannose units and can be used to treat or reduce an adverse effect of a pathogen on a subject such as a human subject (i.e.; a participant) (see page 156, and page 150, last three lines to page 151, first three lines; see also International Search Report). It should be noted that a kit or a pack is all deemed obvious since they are all within the knowledge and conventional skills of pharmacologist to conveniently assist the user and prescriber for easy dispensary of the medication. Thus, the kit does not add to the patentability of the composition claimed.
 Therefore, the prior art compound or composition is therefore disclosed, as those instantly claimed.
	5.	Therefore, the special technical feature linking the inventions of groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
The special technical feature of Group I is considered to be a method of treating an adverse effect of a pathogen on a first facility participant in a facility comprising: administering to one or both the first facility-participant and a second facility participant an amount of a glycan preparation effective to reduce, prevent, or reduce the risk of, the adverse effect of the pathogen on the first facility participant, thereby reducing, preventing, or reducing the risk of an adverse effect of a pathogen on the first facility participant, wherein the glycan preparation comprises glycan polymers comprising: i) glucose, galactose, and mannose glycan units, ii) glucose and galactose glycan units, or iii) galactose and arabinose glycan units.
The special technical feature of Group II is considered to be a drawn to a kit comprising a unit dosage form of a glycan preparation for treating an adverse effect of a pathogen on a first facility participant in a facility, the kit comprising a glycan preparation comprising one, two, three, four, five, six, seven, eight, or nine of the selected properties of i), ii), iii), iv), v), vi), vii), viii), and ix): i) glycan polymers that comprise: glucose, galactose, and mannose glycan units; glucose and galactose glycan units; or galactose and arabinose glycan units; ii) the average degree of branching (DB) of the glycan polymers in the 

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623